       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                       DECISION AND ORDER
             v.
                                                       6:19-CR-06180 EAW
DAVID C. COLEY and DARREN K.
BORDEAUX,

                    Defendants.


                                   BACKGROUND

      Defendant David C. Coley (“Coley”) stands accused, along with co-defendant

Darren K. Bordeaux (“Bordeaux”) (collectively “Defendants”), in a Superseding

Indictment (“SI”) returned on March 19, 2020, with violating 18 U.S.C. § 922(g)(1) (felon

in possession of firearm or ammunition), based on events occurring on February 21, 2019.

(Dkt. 25).1 On October 5, 2020, Coley filed a motion to preclude newly disclosed body

worn camera footage containing law enforcement’s interaction with Coley at the time of

his arrest on February 21, 2019. (Dkt. 92). The government produced the footage to Coley

on or about September 18, 2020.2 (Id. at ¶ 14). Alternatively, if not precluded in its


1
       Because of the differences in their prior convictions, Coley and Bordeaux are
charged in separate counts of the SI, with Coley charged in Count 1 as an Armed Career
Criminal in violation of 18 U.S.C. § 924(e)(1) and Bordeaux charged in Count 2 in
violation of 18 U.S.C. § 924(a)(2). (Dkt. 25).
2
     The government explained that the footage was filed under an incorrect “CR
number” and therefore inadvertently not discovered at the time of its initial disclosures.

                                          -1-
       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 2 of 10




entirety, Coley sought to suppress post-custodial statements that he made that are reflected

in the footage. (Id. at ¶ 18). The government subsequently identified that it only intended

to introduce the video through the time stamp of 19:23:10, which preceded the questioning

challenged by Coley in his motion. (See Dkt. 106 at 1). Coley supplemented his motion

by letter dated October 13, 2020, indicating that he still sought preclusion or suppression

based on the theory that the evidence was substantially more prejudicial than probative.3

(Dkt. 101). Coley then further supplemented his motion by letter dated October 20, 2020,

arguing that the statements reflected in the footage violated his Fifth Amendment privilege

against self-incrimination. (Dkt. 104). The government filed its opposition to Coley’s

motion on October 22, 2020 (Dkt. 106), and the Court held oral argument on October 26,

2020, at which time it indicated that Coley’s motion was denied and a Decision and Order

would be forthcoming setting forth the Court’s reasoning in further detail (Dkt. 109).

           LEGAL STANDARD—THE PUBLIC SAFETY EXCEPTION

       “It is well settled that statements obtained during a police interrogation that are not

preceded by Miranda warnings cannot typically be used by the prosecution in its case in

chief.” United States v. Simmons, 661 F.3d 151, 155 (2d Cir. 2011). However, a narrow




For the reasons explained on the record on October 26, 2020, the Court denied Coley’s
request to preclude the video because of the late disclosure, but did grant Coley’s request
to file the late suppression motion.
3
       The Court rejected Coley’s argument under Fed. R. Evid. 403 for the reasons stated
on the record at the appearance on October 26, 2020.

                                            -2-
       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 3 of 10




exception to that rule exists for public safety purposes—namely, “Miranda warnings need

not precede questions reasonably prompted by a concern for the public safety or the safety

of the arresting officers for a suspect’s answers to be admitted as evidence of his guilt.”

United States v. Newton, 369 F.3d 659, 677 (2d Cir. 2004) (internal quotation marks

omitted). The questioning must “relate[] to an objectively reasonable need to protect the

police or the public from any immediate danger.” United States v. Estrada, 430 F.3d 606,

612 (2d Cir. 2005) (citation omitted and emphasis in original). The questions “may not be

investigatory in nature or ‘designed solely to elicit testimonial evidence from a suspect.’”

Id. (quoting New York v. Quarles, 467 U.S. 649, 658-59 (1984)). However, “a question

need not be posed as narrowly as possible,” id., and “[c]ourts recognize that public safety

questions are framed spontaneously in dangerous situations. Precision crafting cannot be

expected in such circumstances.” Newton, 369 F.3d at 678 (rejecting defendant’s argument

that law enforcement’s question about “contraband” fell outside public safety exception

because only firearm presented safety concern).           “Thus, a question that plainly

encompasses safety concerns, but is broad enough to elicit other information, does not

necessarily prevent application of the public safety exception when safety is at issue and

context makes clear that the question primarily involves safety.” Estrada, 430 F.3d at 612.

Application of the public safety exception requires an examination of “the totality of the

relevant circumstances.” Simmons, 661 F.3d at 155; see also Estrada, 430 F.3d at 612

(“[R]ecognizing the need for flexibility in situations where the safety of the public and the



                                            -3-
       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 4 of 10




officers are at risk, we have described the public safety exception as a function of the facts

of cases so various that no template is likely to produce sounder results than examining the

totality of the circumstances in a given case.” (internal citations and quotation marks

omitted)).

    LEGAL STANDARD—FUNCTIONAL EQUIVALENT OF INTERROGATION

       The Supreme Court held in Rhode Island v. Innis, 446 U.S. 291 (1980), that “the

Miranda safeguards come into play whenever a person in custody is subjected to either

express questioning or its functional equivalent.” Id. at 300-01 (emphasis added). The

Court went on to explain that the “functional equivalent” of questioning consists of “any

words or actions on the part of the police (other than those normally attendant to arrest and

custody) that the police should know are reasonably likely to elicit an incriminating

response from the suspect.”      Id. at 301.    This inquiry “focuses primarily upon the

perceptions of the suspect, rather than the intent of the police.” Id.

    LEGAL STANDARD—SUBSEQUENT POST-MIRANDA INTERROGATION

       In Missouri v. Seibert, 542 U.S. 600 (2004), the Supreme Court carved out an

exception to the rule set forth in Oregon v. Elstad, 470 U.S. 298 (1985)4, so that officers

may not employ a “question first” strategy whereby they intentionally withhold Miranda

warnings until a suspect has confessed and then give the warnings in the midst of a


4
      In Elstad, the Supreme Court held that “a suspect who has once responded to
unwarned yet uncoercive questioning is not thereby disabled from waiving his rights and
confessing after he has been given the requisite Miranda warnings.” 470 U.S. at 318.

                                             -4-
       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 5 of 10




coordinated and continuing interrogation. See United States v. Williams, 681 F.3d 35, 41

(2d Cir. 2012) (“Seibert lays out an exception to Elstad for cases in which a deliberate,

two-step strategy was used to obtain the postwarning confession.”). Seibert instructs that

a court should consider five factors: (1) the completeness and detail of the questions and

answers in the first round of interrogation; (2) the overlapping content of the two

statements; (3) the timing and setting of the statements; (4) the continuity of police

personnel; and (5) the degree to which the interrogator’s questions treated the second round

as continuous with the first. 542 U.S. at 615.

                                      THE FACTS

       The undisputed evidence in the record establishes that the vehicle in which Coley

was a passenger was stopped because of a report of a menacing incident with a firearm

occurring less than two hours earlier. When the vehicle was pulled over, Coley attempted

to flee from law enforcement. As he ran from law enforcement, Coley was observed

grabbing at the waistband of his pants. The incident occurred on February 21, 2019, shortly

before 7:30 p.m., and it was dark outside. It occurred at or near 196 Sawyer Street in

Rochester, New York.

       The video footage5 reflects Coley being chased by Rochester Police Department

Officers Seng and Laclair, who can be heard saying: “Show us your hands, show us your


5
       The video from Rochester Police Officer Seng’s body worn camera was admitted
into evidence at the trial in this matter as Government Exhibit 12 and the video from
Rochester Police Officer Laclair’s body worn camera was admitted as Government Exhibit

                                           -5-
       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 6 of 10




hands.” Shortly thereafter, and after hopping a fence, Coley says: “I’m right here, bro,

I’m right here. I’m right here. I got nervous, that’s all, I got nervous. I got nervous. That’s

all bro. I got nervous, that’s all.” Officers are then heard saying “Hands behind your back,”

“Don’t do anything crazy man,” “Don’t fucking move, you hear me, don’t fucking move,”

and Coley appears to state again that he got nervous. An officer then says “I got you

covered” and “Don’t reach man, I’m tellin’ you,” and Coley responds “I’m not doing

anything, bro.” An officer then asks Coley “You got anything in your waistband?” to

which Coley says “no.” Coley then makes reference to having possession of a knife that

he uses for work. Coley then says “That’s all I got, bro.” An officer asks Coley “What

you got down your pants, you got anything down there?” to which Coley says “No.” The

officer then says “drugs or anything?” and Coley again responds “No.” The officer then

says “We’re going to get you over the fence before I search you,” and shortly thereafter

walks Coley from the side/backyard area of 196 Sawyer Street to the front of the house,

with the footage ending at 19:23:10.




13. The Court’s summary of the statements contained in the body worn camera footage is
based on the government’s recitation submitted at Docket 106 and the Court’s own review
of the audio contained in Government Exhibits 12 and 13. While not intended to be a
verbatim transcript of the interactions, the Court’s recitation contains the substance of the
interaction between Coley and law enforcement that is at issue. Indeed, Coley has not
argued that the government’s recitation of the statements is inaccurate in any manner.

                                             -6-
       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 7 of 10




       A couple hours later that evening, Coley was interviewed at the Public Safety

Building by Rochester Police Department Investigators Luciano and Wilcox, after being

provided Miranda warnings.6

                                       ANALYSIS

       The most incriminating statement that Coley makes during his encounter with law

enforcement occurs at the outset—when he states that he got nervous.7 This statement was

plainly made spontaneously and not in response to any police questioning. Even Coley

agrees that the statement was not made in response to any police questioning. (See Dkt.

104 at 2). To the extent Coley argues that being apprehended by police at gunpoint is the

functional equivalent of interrogation, the Court rejects this argument under the facts

present here. See, e.g., United States v. Escareno, 69 F.3d 549, 1995 WL 634171, at *2

(10th Cir. 1995) (table decision) (rejecting argument that arrest at gunpoint was inherently

coercive and the functional equivalent of interrogation).

       With respect to the set of statements made by Coley in response to questions by law

enforcement, including when he was asked “You got anything in your waistband?” (to

which Coley says “no”); when he was asked “What you got down your pants, you got

anything down there?” (to which Coley says “no”); and when an officer says “drugs or


6
      Portions of this interview were admitted into evidence at trial as Government
Exhibit 19.
7
       For purposes of this Decision and Order, the Court will assume without deciding
that Coley was in custody at the time he makes this initial statement to law enforcement.

                                           -7-
       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 8 of 10




anything?” (and Coley again replies “no”), all of these interactions fall within the public

safety exception to Miranda. Under the circumstances—where Coley fled from law

enforcement, where he was observed grabbing his waistband, where the stop of the vehicle

involved an investigation of an earlier menacing incident involving a firearm, where it was

dark outside, and where Coley had hopped a fence and police were not in full control of

the situation—the questions about whether Coley had anything in his waistband or pants

were reasonably prompted by a concern for public and officer safety. The fact that law

enforcement had a firearm pointed at Coley during the questioning does not change the

Court’s analysis or its conclusion that the questions were reasonably prompted by safety

concerns.

       Additionally, the reference to drugs in the police questioning does not change the

applicability of the public safety exception. The Second Circuit has specifically endorsed

as within the pubic safety exception law enforcement’s questioning of a suspect for

“contraband” in Newton, 369 F.3d at 678-79, and whether a suspect “had anything on him

that [could] hurt [the officer] or anyone on [the] field team” in United States v. Reyes, 353

F.3d 148, 150 (2d Cir. 2003) (alterations in original), where the court also cited with

approval the Eighth Circuit’s decision in United States v. Williams, 181 F.3d 945, 953-54

(8th Cir. 1999), “admitting statements of a narcotics defendant arrested in his apartment

who was asked by police ‘is there anything we need to be aware of?’” Here, the question

was not just whether Coley had drugs, but rather whether he had “drugs or anything?”



                                            -8-
       Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 9 of 10




which was asked just after the questions “You got anything in your waistband?” and “What

you got down your pants, you got anything down there?” The inclusion of the word

“drugs” based on all the circumstances does not vitiate the applicability of the public safety

exception or transform an objective view of the questions from those posed for safety

reasons to those posed for interrogation purposes. In the evolving dangerous situation

where police were attempting to ascertain whether Coley presented a danger to their safety

or the public’s safety, the rapid-fire questions were framed spontaneously. Miranda’s

safeguards are not intended to permit second-guessing from the safe confines of a

courtroom about the phraseology of one word used by law enforcement when apprehending

an individual during a dangerous encounter. Moreover, Miranda’s public safety exception

does not require that a question be posed as narrowly as possible. Clearly the police

officers were not in complete control of the situation even though Coley had stopped

fleeing and was being taken into custody. Coley was not fully restrained at the time of the

questions. While the question “drugs or anything” is broad enough to elicit information

outside of safety concerns, it also encompasses concerns about officer and public safety.

“[T]he purpose of the public safety exception is to allow officers to follow their legitimate

instincts when confronting situations presenting a danger to public safety. There has to be

some flexibility in situations where the safety of the public and the officers are at risk.”

Reyes, 353 F.3d at 155 (internal citation and quotation marks omitted).




                                            -9-
         Case 6:19-cr-06180-EAW Document 124 Filed 11/10/20 Page 10 of 10




         Finally, to the extent that Coley argues that his post-Miranda statements were part

of some deliberate, two-step strategy to obtain a postwarning confession, there is simply

no support in the record for that conclusion. Different officers were involved with the post-

Miranda interview, which took place a couple hours later at the Public Safety Building

after Coley’s apprehension. Under no reasonable view of the facts did that interview at the

Public Safety Building constitute a coordinated and continuous second step of a pre-

Miranda interrogation.

                                      CONCLUSION

         For the foregoing reasons, and for the additional reasons set forth on the record at

the appearance on October 26, 2020, Coley’s motion to preclude and/or suppress (Dkt. 92)

is denied.

         SO ORDERED.



                                            ______________________________________
                                            ELIZABETH A. WOLFORD
                                            United States District Judge


Dated:          November 10, 2020
                Rochester, New York




                                            - 10 -
